Citation Nr: 1735532	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  13-25 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial increased disability rating for right shoulder joint strain in excess of 10 percent.

2.  Entitlement to an initial increased disability rating for Crohn's disease in excess of 10 percent.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Underwood, Associate Counsel



INTRODUCTION

The Veteran had active service from July 2003 to July 2008.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March and June 2012 rating decisions of the Department of Veterans Affairs Regional Office (RO) in Chicago, Illinois.


The issues of entitlement to an increased disability rating for Crohn's disease in excess of 10 percent and right shoulder disability in excess of 20 percent are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's right shoulder disability, at worst, is manifested by pain that limits flexion to 100 degrees and abduction to 115 degrees with frequent flare-ups and pain on motion that created additional functional loss.


CONCLUSION OF LAW

The criteria for an initial evaluation of 20 percent for the Veteran's service-connected right shoulder joint strain, throughout the appeal period, has been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.59, 4.69, 4.71a, Diagnostic Codes 5019, 5201 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Procedural Duties

As this decision grants an increased rating for right shoulder disabilitiy and does not decide whether a higher rating is warranted, the Veteran could not be prejudiced and discussion of compliance with VA's duty to notify and assist is moot.

II. Initial Increased Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity. 
38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

In the case of an initial rating claim, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability.  Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

The Board must consider whether the disability has undergone varying and distinct levels of severity while the claim has been pending and provide staged ratings during those periods.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 
10 Vet. App. 80, 84-85 (1997); 38 C.F.R. § 4.59.

Pain without accompanying functional limitation cannot serve as the basis for a higher rating.  Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).  It is, however, VA's policy to grant at least the minimal compensable rating for arthritis with actually painful motion.  38 C.F.R. § 4.59.  Further, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The Board notes that although the first sentence of 38 C.F.R. § 4.59 refers only to arthritis, the regulation applies to joint conditions other than arthritis.  Burton v. Shinseki, 25 Vet. App. 1, 3-5 (2011).

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. §§ 4.7, 4.21.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

III.  Rating Analysis

The Veteran contends that he is entitled to a disability rating in excess of 10 percent for his right shoulder disability.  The June 2012 rating decision on appeal granted service connection and assigned a 10 percent rating using Diagnostic Code 5201-5019, effective May 28, 2010.

Disabilities of the shoulder and arm are evaluated under rating criteria that contemplate ankylosis of scapulohumeral articulation (Diagnostic Code 5200), limitation of motion of the arm (Diagnostic Code 5201), other impairment of the humerus (Diagnostic Code 5202), or impairment of the clavicle or scapula (Diagnostic Code 5203).  

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2016).
Here, the RO added DC 5019 (bursitis) after the hyphen, which states that bursitis is to be rated on limitation of motion.

Diagnostic Code 5201 is used to evaluate injuries resulting in limited motion of the arm.  A 20 percent rating is warranted for limitation of motion of either arm at shoulder level, or midway between side and shoulder level of the minor arm.  
A 30 percent rating is warranted for motion limited to midway between side and shoulder level for the major arm, or to 25 degrees from the side for the minor arm.  A 40 percent rating is the maximum schedular rating for limitation of motion of the arm, and is warranted for limitation of motion to 25 degrees from the side for the major arm.  38 C.F.R. § 4.71a, DC 5201.  

The terms "major" and "minor" are used in the rating criteria to refer to the dominant or non-dominant upper extremity.  See 38 C.F.R. § 4.69 (2016).  The evidence demonstrates that the Veteran's right arm is his dominant upper extremity.
VBMS, 05/15/2012, VA Examination at 3.

III.  Factual Background and Legal Analysis

After reviewing the relevant medical and lay evidence and applying the above laws and regulations, the Board finds that a rating of 20 percent is warranted for the Veteran's right shoulder disability for the period on appeal.  The question of whether the right shoulder disability can be rated in excess of 20 percent from May 28, 2010 is not addressed in this decision and it will be addressed in the REMAND section, below.

During a May 2012 VA examination, the Veteran complained of flare-ups, daily pain, instability, and weakness in the right shoulder.  Strength was found to be normal and there were some positive rotator cuff problem signs.  Arthritis was not shown.  The Veteran's flexion of the right shoulder ended at 110 degrees, but this was reduced to 100 degrees after repetition; painful motion began at 55 degrees.  The Veteran was able to abduct the right shoulder to 120 degrees, but this was reduced to 115 degrees after repetition; pain began at 60 degrees.  VBMS, 09/21/2011, VA Examination 4, 6.  Thus, the Veteran did not meet the DC 5201 motion limitation requirements to reach a disability rating of 20 percent or higher.

A June 2012 rating decision and July 2013 Statement of the Case found that a 
10 percent rating was warranted pursuant to 38 CFR §4.59 as well as §§ 4.40 and 4.45.  The June 2012 rating decision did not grant a higher evaluation of 20 percent because the Veteran did not show sufficient evidence of the following:  
(1) recurrent dislocation of the scapulohumeral joint with infrequent episodes and guarding of arm movements only at the shoulder level (DC 5202); or (2) malunion of the humerus with moderate deformity (DC 5202); or, dislocation of the clavicle or scapula (DC 5203); or (3) nonunion of the clavicle or scapula with loose movement (DC 5203); or (4) limited motion of the arm at the shoulder level (DC 5201).  A July 2013 Statement of the Case reiterated that a higher evaluation would not be warranted unless there was dislocation, malunion, nonunion, or limited abduction to the shoulder level (90 degrees).

As mentioned above, application of 38 C.F.R. § 4.59 warrants at least the minimum compensable rating for painful motion of a joint.  DC 5201's minimum compensation is 20 percent.  Accordingly, the Board finds that a 20 percent rating is warranted from May 28, 2010, based on painful motion of the right shoulder under § 4.59.  See Sowers v. McDonald, 27 Vet. App. 472, 478-79, 482 (2016); see also 38 C.F.R. § 4.71a, DC 5201; Downey v. McDonald, 2016 U.S. App. Vet. Claims LEXIS 1997, *9 (Dec. 28, 2016) (nonprecedential Memorandum Decision) (recognizing that 20 percent is the minimum compensable rating based on application of 38 C.F.R. § 4.59 to Diagnostic Code 5201) (citing Sowers, 27 Vet. App. at 482); DeLuca v. Brown, 8 Vet. App. 202 (1995).

ORDER

An initial rating of 20 percent for the Veteran's right shoulder joint strain is granted.


REMAND

The Board regrets the additional delay, but further development is required prior to adjudicating the Veteran's increased rating issues.


Right Shoulder Disability

Since the June 2012 examination was conducted, the U.S. Court of Appeals for Veterans Claims has held that in order to be considered adequate, a VA medical examination must include joint testing for pain on both active and passive motion, as well as in weight-bearing and nonweight-bearing situations.  See 38 C.F.R. § 4.59, Correia v. McDonald, 28 Vet. App. 158 (2016).  While active range of motion testing results were provided, there is no indication that passive or weight-bearing range of motion testing were conducted.  Because the current VA medical examinations do not contain the necessary findings, the Board finds that another examination is be provided to determine if a disability rating in excess of 20 percent is warranted.

Crohn's Disease

In June 2010, a physician diagnosed the Veteran with Crohn's disease after conducting a colonoscopy and biopsy.  VBMS, 09/21/2011, VA Examination 19, 23.  In July 2010, the Veteran attended a VA gastroenterology consult appointment.  The gastroenterologist noted that the Veteran did not have any symptoms of Crohn's disease during the appointment.  The gastroenterologist reported a lack of abdominal cramping, pain, nausea, fever, or nocturnal symptoms.  The Veteran was also found to have normal bowels and bowel activity.  The gastroenterologist further reported that a small amount of bright red blood per rectum was attributed to the fact that the Veteran had a history of small internal hemorrhoids.  Id. at 18.  In September 2011, a VA Compensation and Pension Examiner provided a brief report where she noted that the Veteran was not symptomatic of diarrhea or bright red blood in the stool and that the Veteran had not attended follow up gastroenterology appointments.  Id. at 15.

In August 2013, the Veteran followed up with a VA Form 9 and an attached statement that asserted he did not deny abdominal cramping, pain or nocturnal symptoms during the July 2010 examination.  He stated that when the VA physician pressed on his stomach, he did, in fact answer that there was pain. 

The Veteran is competent to offer evidence about what he experiences, such as pain.  In light of the contradictory reports regarding the Veteran's symptomatology, the Board finds that the Veteran should be afforded an additional opportunity to undergo an examination. 

Additionally, on remand, the AOJ should associate updated VA treatment records with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Associate updated VA treatment records with the claims file.

2.  After completing #1, schedule the Veteran for a new VA examination to determine the nature and severity of his right shoulder joint strain disability.  The claims file, including this remand, should be reviewed by the examiner to become familiar with the Veteran's pertinent medical history and such review should be noted in the examination report.

The examination report should include range of motion in degrees for the appellant's shoulder.  In so doing, the examiner should test the appellant's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report. 

3.  After completing #1, schedule the Veteran for a new VA examination to determine the nature and severity of his Crohn's disease.  Refer to the August 2013 VA Form 9 and attached statement that asserted he did not deny abdominal cramping, pain or nocturnal symptoms and that he, in fact, affirmed pain when the examiner pressed on his stomach.  In light of this, attempt to schedule the Veteran with a different VA examiner.  

4.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, then issue a supplemental statement of the case to the Veteran and his representative and allow an appropriate period of time to respond. 


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2016). 



Department of Veterans Affairs


